NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                            Submitted September 15, 2022 *
                             Decided September 16, 2022

                                        Before

                    FRANK H. EASTERBROOK, Circuit Judge

                    THOMAS L. KIRSCH II, Circuit Judge

                    CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 22-1273

EDITH McCURRY,                                 Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Northern District of
                                               Illinois, Eastern Division.

      v.                                       No. 19-cv-4067

KENCO LOGISTIC SERVICES, LLC,                  Sharon Johnson Coleman,
    Defendant-Appellee.                        Judge.

                                      ORDER

      Edith McCurry appeals the summary judgment entered for her former employer,
Kenco Logistic Services, LLC, on her claims brought under the Employee Retirement
Income Security Act of 1974, 29 U.S.C. § 1132(a)(1)(B), with regard to short-term and



      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 22-1273                                                                       Page 2

long-term disability benefits that were interrupted. Because McCurry failed to introduce
evidence that Kenco was a decisionmaker regarding her benefit payments, we affirm.

       McCurry, who worked in Kenco’s human resources department from April 2013
until March 2015, was covered under Kenco’s short-term and long-term disability-
insurance policies. Both policies were issued by a third-party benefits administrator,
Hartford Life and Accident Insurance Company. In other words, Hartford insured and
administered these policies.

       McCurry asserts that she was unable to return to work in January 2015 because
of various health conditions. She notified Hartford, which informed her of the amount
of disability benefits she would receive. McCurry soon began receiving short-term
disability payments. But within a few weeks, she experienced interruptions in these
payments. Her long-term disability payments were scheduled to begin in July 2015, but
she did not receive these payments as scheduled and was denied long-term disability
benefits entirely. Hartford eventually reinstated the long-term disability benefits.

       McCurry sued Kenco and Hartford, among others, for violations of ERISA, Title
VII, 42 U.S.C. § 2000e, et seq., 42 U.S.C. § 1981, and various state laws. Early in the
proceedings, the district court granted motions to dismiss filed by Hartford (for
improper venue) and all the remaining defendants except for Kenco. (McCurry does not
contest these rulings on appeal, and we say nothing further about them.) The court,
however, allowed McCurry to proceed on her federal claims against Kenco.

       The district court ultimately entered summary judgment for Kenco. The court,
pointing out that McCurry failed to dispute key facts in the manner required by Local
Rule 56.1, see N.D. ILL. L.R. 56.1(b), concluded that unrebutted evidence in the record
confirmed that Hartford and not Kenco handled all discretionary decisions related to
the payment of her disability benefits. Thus, Kenco could not be liable for any
interruption in her benefits.

       On appeal, McCurry argues that the district court failed to draw appropriate
inferences from her submitted evidence, which, she believes, shows that Kenco rather
than Hartford made decisions that led to her benefits being delayed. She does not
explain the significance of this evidence, which includes a W-2 form issued by Kenco, a
work-capacity evaluation completed by her physician and faxed to an employee-
absence management firm, a website in which Kenco could view benefits paid to
McCurry, and emails in which Kenco’s human-resource analysts provided factual
information to Hartford to assist in its claims processing.
No. 22-1273                                                                         Page 3

        But this argument glosses over the significance of McCurry’s failure to adhere to
the procedural rules of civil litigation. The district court—after pointing out that the
benefit plans expressly granted full discretion and authority to Hartford to determine
eligibility for benefits and interpret policy terms—explained that McCurry’s
noncompliance with the local rules for summary judgment rendered unrebutted the
evidence in the record that Kenco did not influence Hartford’s administration of her
benefits. Although district courts must view the evidence in the light most favorable to
the non-moving party, Johnson v. Advoc. Health & Hosps. Corp., 892 F.3d 887, 893 (7th Cir.
2018), they also have broad discretion to enforce Local Rule 56.1. See Igasaki v. Illinois
Dep't of Fin. & Pro. Regul., 988 F.3d 948, 956–57 (7th Cir. 2021). And the court here was
well within its discretion to consider only those facts (and inferences drawn from them)
presented in accordance with local summary judgment rules—a point we emphasized
in a prior opinion that highlighted numerous instances in which McCurry had flouted
the local rules. McCurry v. Kenco Logistics Servs., LLC, 942 F.3d 783, 790 (7th Cir. 2019).

        This appeal is the third recent instance in which McCurry has subjected Kenco to
frivolous, baseless litigation. In that prior opinion, we denounced her appeal—
involving claims of discrimination—as “a shameful waste of judicial resources,” littered
with arguments “insubstantial to the point of incoherence,” and we ordered her
appellate attorney to show cause why he should not be sanctioned under Rules 28 and
38 of the Federal Rules of Appellate Procedure. Id. at 790–92. And an earlier retaliation
suit was dismissed by the district court at screening as a malicious attempt to
circumvent a discovery schedule in a related suit. McCurry v. Kenco, 2:18-cv-02093 (C.D.
Ill. May 22, 2018). We now warn McCurry that further frivolous appeals may incur
monetary sanctions that, if unpaid, can result in a filing bar. See Support Systems Int’l,
Inc. v. Mack, 45 F.3d 185, 186 (7th Cir. 1995).

                                                                               AFFIRMED